 

Bigfoot Project Investments Hires Veyo Partners

 

Bigfoot Project Investments Inc. is pleased to announce it hired Veyo Partners
as a non-exclusive financial advisor. Veyo Partners is a merchant banking and
business advisory firm.

 

On November 30, 2017, the Bigfoot Project Investments Inc. (OTC Pink: BGFT) (the
“Company”) entered into a non-exclusive corporate financial advisory agreement
(the “Advisory Agreement”) with a financial advisory firm Veyo Partners LLC, a
Delaware limited liability company (“Veyo”). Pursuant to the terms of the
Advisory Agreement, the Company pays an initial engagement fee of eight million
shares of restricted common stock and then a monthly fee of $10,000, with at
least $3,000 being paid in cash and the remainder being paid in unregistered and
restricted securities (bearing an appropriate restrictive legend). The Advisory
Agreement also has an acquisition fee equal to eight percent (8%) of the
enterprise value of any acquisition that is introduced to the Company by Veyo.

 

Bigfoot Project Investments CEO Tom Biscardi says “Hiring Veyo Partners is an
investment in our future and will bring us to the peak of success as a company.”

 

About Veyo

 

Veyo https://www.veyopartners.com is a merchant banking and business advisory
firm with a focus on small public companies with market capitalizations under
$500 million, and with private companies with aspirations to uplist to NASDAQ or
the NYSE. They advise clients on navigating the complexities of the public
markets and implement proper controls and risk management strategies.

 

About the Company

 

The Company is an enterprise organized for the purpose of finding, documenting
and collecting evidence of the existence of the creature known as Bigfoot, in
direct connection with this purpose is the development and production and
distribution of documentary and fictional films about the creature.

 